DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 01/12/2022 was entered.
Amended claim 1 and new claims 75-92 are pending in the present application.
In light of the excessive addition of new claims 75-92 containing numerous species, claims 1 and 75-92 are subjected to the following species restriction.

Election/Restriction
A.	This application contains claims directed to the following patentably distinct species of a culture medium composition:
(i) comprising an NME7 protein in monomeric form; and (ii) containing a nucleic acid encoding an NME7 protein in monomeric form.
The species are independent or distinct because each of the above species is structurally distinct one from the other, as well as possessing different properties one from the other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.

B.	This application contains claims directed to the following patentably distinct species of a terminally differentiated cell:
(i) a fibroblast; (ii) a dermablast; (iii) a blood cell; and (iv) a neuronal cell.
The species are independent or distinct because each of the above species is structurally distinct one from the other, as well as possessing different properties one from the other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 

C.	This application contains claims directed to the following patentably distinct species of a reverted cell in a pluripotent state:
(i) a naïve stem cell exhibiting one or more characteristics of an inner cell mass cell of a blastocyst;  (ii) a reverted cell in a pluripotent state characterized by an increased expression profile of a pluripotency marker selected from Rex-1 and Tra 1-60 as compared to a corresponding expression profile of the pluripotency marker of the terminally differentiated cell prior to the contacting; (iii) a reverted cell in a pluripotent state characterized by an increased expression profile of one or more genes selected from the group consisting of Oct4, Sox2, Kfl4, Klf2, Nanog, Lin28, MUC1, NME1, and NME7 as compared to a corresponding expression profile of the one or more genes of the terminally differentiated cell prior to the contacting; (iv) a reverted cell in a pluripotent state characterized by an increased expression profile of one or more genes selected from the group consisting of Oct4, Sox2, Kfl4, c-Myc, Nanog, and Lin28 as compared to a corresponding expression profile of the one or more genes of the terminally differentiated cell prior to the contacting; (v) a reverted cell in a pluripotent state that does not appreciably express one or more exogenous pluripotency factors selected from the group consisting of Oct4, Sox2, Kfl4, and c-Myc (OSKM); and (vi) a reverted cell in a pluripotent state that does not appreciably express one or more exogenous pluripotency factors selected from the group consisting of Oct4, Sox2, Nanog, and Lin28 (OSNL).
The species are independent or distinct because each of the above species is structurally distinct one from the others, as well as possessing different properties one from the other.


D.	This application contains claims directed to the following patentably distinct species of contacting:
(i) in substantial absence of one or more exogenously introduced pluripotency factors selected from the group consisting of Oct4, Sox2, Klf4, c-Myc, Nanog, and Lin28; and (ii) in the presence of one or more exogenously introduced pluripotency factors selected from the group consisting of Oct4, Sox2, Klf4, c-Myc, Nanog, and Lin28.  Please note that the elected species must be consistent with the species elected in C above.
The species are independent or distinct because each of the above species is mutually exclusive one from the other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the above recited species is structurally distinct and having different properties one from the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633